Citation Nr: 1723899	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  17-10 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether the rating decision in August 1988 which assigned a 50 percent disability for posttraumatic stress disorder with associated alcoholism and benzodiazepine dependence and denied a total disability rating due to individual unemployability was clearly and unmistakably erroneous.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The moving party (the Veteran) had active service in the U.S. Army from September 1974 to May 1976.

This matter is currently before the Board of Veterans' Appeals (Board) on motion for revision or reversal on the grounds of clear and unmistakable error (CUE) in an August 1988 rating decision that denied an increased rating in excess of 50 and a TDIU.

In December 2016, the Veteran presented sworn testimony during a Video Conference Board hearing in Buffalo, New York, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In February 1991, the Board adjudicated the issues of entitlement of an increased rating in excess of 50 percent disability for posttraumatic stress disorder with associated alcoholism and benzodiazepine dependence and entitlement to a total disability rating due to individual unemployability on appeal from an August 1988 Rating Decision which denied both claims.


	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The August 1988 rating decision denying a rating in excess of 50 percent disability for posttraumatic stress disorder with associated alcoholism and benzodiazepine dependence and entitlement to a total disability rating due to individual unemployability was subsumed by a February 1991 Board decision.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998); Brown v. West, 203 F.3d 1378 (Fed. Cir. 2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  However, as discussed in detail below, the August 1988 rating decision in which the Moving Party has asserted CUE was subsumed by a February 1991 Board decision.  Thus, the claim must be dismissed as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Further, with respect to assertions of CUE, the VCAA duties to notify and assist do not apply to CUE claims.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As such, the duty to notify and assist as to CUE claim need not be addressed regardless.

Clear and Unmistakable Error

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. §§ 3.104, 3.105(a).  A claim of CUE is a collateral attack on a final RO decision.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994). 

Where the RO decision as to which CUE is alleged was appealed to the Board, the Board decision in the case subsumes any prior RO rating decisions which addressed the same issue.  Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 1998).  When the rating decision is deemed subsumed by a supervening Board decision, then as a matter of law the rating decision cannot be the subject of a claim of CUE.  Rather, in such a case, the claimant "must proceed before the Board and urge that there was clear and unmistakable error" in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).

In this case, the Moving Party asserted CUE in an August 1988 rating decision that denied increased rating in excess of 50 percent disability for posttraumatic stress disorder with associated alcoholism and benzodiazepine dependence and entitlement to a total disability rating due to individual unemployability.  However, that rating decision was appealed by the Moving Party, and the claims for an increased rating in excess of 50 percent disability for posttraumatic stress disorder with associated alcoholism and benzodiazepine dependence and entitlement to a total disability rating due to individual unemployability was denied by the Board in a February 1991 Board decision.  As such, the August 1988 rating decision was subsumed by the February 1991 Board decision.  Thus, the Board finds that the August 1988 rating decision cannot be reversed or revised on the basis of CUE, inasmuch as that decision was subsumed by the Board's decision in February 1991.  See 38 C.F.R. § 20.1104 (2015).  See also Dittrich v. West, 163 F.3d 1349, 1353 (Fed. Cir. 1998) ("authorizing a regional office . . . to collaterally review [a decision of the Board] would violate 38 U.S.C. § 7104 (b) and its principles of finality"); Donovan v. West, 158 F.3d 1377, 1382 (Fed. Cir. 1998) (to the same effect).  Therefore, the Veteran's CUE motion must be dismissed.






	(CONTINUED ON NEXT PAGE)



ORDER

The issue of whether a rating decision in August 1988 which assigned a 50 percent disability for posttraumatic stress disorder with associated alcoholism and benzodiazepine dependence and denied a total disability rating due to individual unemployability was clearly and unmistakably erroneous is dismissed.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


